Citation Nr: 1300086	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  05-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and F.N.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  He also had a period of active duty from January 1991 to April 1991 which did not involve foreign service.

The issue on appeal was most recently before the Board of Veterans' Appeal (Board) in April 2011.  The Veteran appealed the Board's April 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued an order that vacated the April 2011 Board decision and remanded the matter on appeal for re-adjudication consistent with the instructions outlined in a June 2012 Joint Motion for Remand (Joint Motion) by the parties.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

After the Board's April 2011 denial of the claim on appeal, a VA hospital admission report was associated with the claims file.  This report documents that the Veteran was hospitalized for depression from August 29, 2011 to September 2, 2011.

Additional development to secure relevant treatment records must be completed.  The most recent VA treatment records associated with the record are dated in May 2007, prior to the Veteran's August 2011 hospital admission.  All outstanding VA treatment records dating since May 2007, including records relating to the August 2011 to September 2011 hospitalization, have a bearing on the instant claim and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not in the claims file, the Board must remand in order for attempts to be made to obtain those documents).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file all outstanding VA treatment records dating since May 2007, to specifically include records relating to the Veteran's August 2011 to September 2011 hospitalization for depression.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the appeal.  If the issue on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

